Citation Nr: 0739790	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-31 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for hearing loss, for 
the purposes of accrued benefits.  

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU), for the purposes of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to January 
1945; he died in January 1984.  The appellant is the 
veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from January 2005 and October 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  In the January 2005 decision, the 
RO determined that the appellant had not submitted new and 
material evidence sufficient to reopen a previously denied 
claim for entitlement to service connection for the cause of 
the veteran's death.  In the October 2005 decision, the RO 
denied claims for service connection for hearing loss and for 
a TDIU, for the purposes of accrued benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Notice required by the Veterans Claims Assistance Act of 2000 
(VCAA) has not been provided to the veteran with regard to 
the claims on appeal.  In recent cases, the U.S. Court of 
Appeals for Veterans Claims (Court) has clarified notice 
requirements with regard to claims for service connection for 
the cause of the veteran's death and claims to reopen 
previously denied claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must also address each 
of the five elements of the claim, including notice of what 
is required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The Hupp decision was issued well after the RO began the 
adjudication of this case, leading to this problem.

The VCAA notice of record is a letter sent to the appellant 
from the RO on November 15, 2004.  That letter provided 
notice as to the requirements of new and material evidence to 
reopen the appellant's previously denied claim for service 
connection for the cause of the veteran's death.  The letter 
told the appellant that she must submit evidence 
demonstrating that the veteran died from a service-connected 
injury or disease and to provide medical evidence that would 
show a reasonable probability that the condition that 
contributed to the veteran's death was cause by injury or 
disease that began in service.  

However, the notice failed to provide her with the basis for 
the previous denial of her claim, the meaning of "new and 
material evidence", those conditions that the veteran was 
service connected for at the time of his death, or how to 
substantiate a claim for the cause of the veteran's death 
from a service-connected disability as distinguished from a 
nonservice-connected disability (the items listed from Hupp).  

Additionally, even though the appellant's claim for accrued 
benefits was filed prior to enactment of the VCAA in November 
2000, the claim was unadjudicated at the time of enactment of 
the VCAA.  In such cases, VA must provide content complying 
notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On remand, the appellant should be provided with VCAA notice, 
compliant with statute, regulation, and caselaw, with regard 
to claim to reopen, the claim for service connection for the 
cause of the veteran's death, and the claims for accrued 
benefits.  Finally, in order for such notice to cure the 
defects described, the RO should ensure that the notice sent 
to the veteran is in a separate letter and not merely part of 
another post-decisional document; and then readjudicate the 
appellant's claim after affording her an appropriate time to 
respond to the notice.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ).  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the explanation 
provided in the body of this Remand, send 
the appellant a notice letter with regard 
to her claim to reopen a previously denied 
claim for service connection for the cause 
of the veteran's death, that underlying 
claim itself, and her claims for accrued 
benefits.  The notice must be in 
compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007), 38 U.S.C.A. § 
5103, and 38 C.F.R. § 3.159.  

2.  After affording the appellant an 
appropriate period to respond to the 
notice provided, and undertaking any 
additional indicated development, 
readjudicate her claims on appeal.  If any 
disposition remains unfavorable, furnish 
the appellant a supplemental statement of 
the case and afford her the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



